DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 10/03/2022 amending Claim 1. Claims 1 and 2 are examined.  Claims 4 – 6 and 8 remain withdrawn from consideration as a result Applicant reply to the Restriction Requirement mailed on 11/12/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “hole diameters of the first-nozzle radially inner fuel injection hole and the first-nozzle radially outer fuel injection hole are configured to maintain a nozzle differential pressure such that occurrence of backflow is prevented when the first nozzle fuel is made of the high calorie fuel”.  This is new matter in light of Applicant arguments.  Applicant states in arguments filed on 11/18/2021 that claim 1 has been amended with the term “configured” in order to overcome the interpretation of intended use.  Therefore it appears Applicant is attributing a structural feature to the claimed radially inner and outer fuel injection hole diameters.  There does not appear to be any particular structural configuration of the radially inner and outer injection holes in Applicant original disclosure related to the claimed nozzle functional feature.
Newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure (MPEP 2163 I.B.).  Applicant cited in the Remarks filed on 04/04/2022 Aspex Eyewear, Inc. v. Marchon Eyewear, Inc., 672 F.3d 1335, (Fed. Cir. 2012), in support suggesting there is implicit support in applicant disclosure for the phrase “configured to” because “configured to” is more narrow than “capable of”.  When discussing the hole diameters applicant disclosure refers to the phrase “suitable for” in par. 22 and other portions of the specification.  Aspex similarly discusses the phrase “suitable for” (at 1349):  ‘In common parlance, the phrase "adapted to" is frequently used to mean "made to," "designed to," or "configured to," but it can also be used in a broader sense to mean "capable of" or "suitable for."’  Therefore Aspex teaches that applicant disclosure is consistent with “capable of” rather than “configured to”.  Accordingly applicant does not have support for the instant limitation
Claims dependent thereon are rejected for the same reason.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "hole diameters of the first-nozzle radially inner fuel injection hole and the first-nozzle radially outer fuel injection hole are configured to maintain a nozzle differential pressure such that occurrence of backflow is prevented when the first nozzle fuel is made of the high calorie fuel" in lines 18-19.  The metes and bounds of the claim are unclear because the public would not be informed when the claim is infringed.  For example applicant is arguing that applicant fuel injection holes are designed to accomplish the quoted recitation of maintaining nozzle differential and preventing backflow and because applicant fuel holes are designed to accomplish the objectives of maintaining nozzle differential and preventing backflow and thus this further delineates the structure of the claimed hole diameters from the prior art. In order to infringe such designed fuel holes that further distinguish from the prior art more detailed information must be disclosed to the public such that a determination can be made as to whether the prior art fuel injection holes infringe the claims. For example there is no information in applicant specification as to what size diameters of holes meet the instant claim recitations. The size of hole is dependent on the viscosity of the fuel and the pressure differential that is desired to be maintained.
Claims dependent thereon are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6986254 B2 (Stuttaford) in view of Pub. No. US 20140157785 A1 (Bathina), Pub. No. US 20100122535 A1 (Finkbeiner) and Pub. No. US 20020011063 A1 (Nagata).
Regarding claim 1, Stuttaford discloses (see fig. 1 below) a gas turbine (col. 1, l. 11) being capable of load rejection (col. 1,  ll. 25-30; fig. 3) and comprising a combustor 40 for use with a calorie fuel (abstract; the fuel disclosed by Stuttaford has an energy content), 
the combustor 40 including a first nozzle (see fig. 1 below) that injects (via injectors 47 and 49) a first-nozzle fuel (46, 48)  into a flow of air (col. 4, l. 7) inside the combustor 40, and a second nozzle (see fig. 1 below; second nozzle may alternatively be one of injectors 70 of regions 65 or 67 of second sector of aft injector assembly 63) that injects (via injector 70) a second-nozzle fuel 69 into the flow of air inside the combustor, the first-nozzle fuel being made of the calorie fuel, the second-nozzle fuel being made of the calorie fuel and combusted using, as a pilot, a flame obtained by combusting the fuel injected from the first nozzle (intended use: col. 4, ll. 25-27; see spark igniter in fig. 1 below that ignites fuel from nozzle injectors 47 that creates flame that ignites aft second nozzle injectors 70), 
the gas turbine characterized in that 
the first nozzle includes a first-nozzle radially inner fuel injection hole 47 from which to inject the first-nozzle fuel and a first-nozzle radially outer fuel injection hole 49 which is formed on a radially outer side of the first nozzle relative to the first-nozzle radially inner fuel injection hole and upstream (see fig. 1) of the first-nozzle radially inner fuel injection hole 47 with respect to the flow of air inside the combustor (from left to right in fig. 1) and from which to inject the first-nozzle fuel,
hole diameters of the first-nozzle radially inner fuel injection hole 47 and the first-nozzle radially outer fuel injection hole 49 are (each of the holes 47 and 49 have a diameter) configured to maintain a nozzle differential pressure (a pressure differential is maintained during operation of the gas turbine such that fuel is pushed into the combustor via pressure differential), and 
in a case where the first-nozzle fuel is made of the calorie fuel, the first-nozzle fuel is constantly injected  from the first-nozzle radially inner fuel injection hole 47 while the gas turbine is driven (intended use: see e.g., Lightoff to Full Load; fig. 3, 1st injectors 47), and the first-nozzle fuel is constantly injected from the first-nozzle radially outer fuel injection hole while the gas turbine is driven at a rated rotation speed (intended use: see e.g., at Full Speed No Load to Full Load; Fig. 3, 2nd Injectors 49); a first-nozzle radially inner fuel supply pipe (at 47) that supplies the first-nozzle fuel, and which communicates at a downstream end thereof with the first-nozzle radially inner fuel injection hole 47; a first-nozzle radially outer fuel supply pipe (at 49) which is another pipe and communicates at a downstream end thereof with the first-nozzle radially outer fuel injection hole 49; and the case where the first-nozzle fuel is made of the calorie, so as to constantly injected from the first-nozzle radially inner fuel injection hole while the gas turbine is driven, and the first-nozzle fuel is constantly injected from the first-nozzle radially outer fuel injection hole while the gas turbine is driven at a rated rotation speed (intended use: see e.g., at Full Speed No Load to Full Load; Fig. 3, 2nd Injectors 49).  Stuttaford does not explicitly disclose combustor 40 for use with a high calorie fuel and a moderate calorie fuel; the high calorie fuel and the moderate calorie fuel being operated in the same combustor; the first-nozzle fuel being made of the high calorie fuel or the moderate calorie fuel; the second-nozzle fuel being made of the high calorie fuel or the moderate calorie fuel; hole diameters of the first-nozzle radially inner fuel injection hole and the first-nozzle radially outer fuel injection hole configured to maintain a nozzle differential pressure such that the occurrence of backflow is prevented when the first nozzle fuel is made of the high calorie fuel; and in a case where the first-nozzle fuel is made of the moderate calorie fuel, and when a load rejection instruction is given, the first-nozzle fuel is injected from the first- nozzle radially outer fuel injection hole and the first-nozzle radially inner fuel injection hole so as to increase a supply amount of the first-nozzle fuel before a supply amount of the second- nozzle fuel is decreased to a value at a rated-rotation-speed no-load (regarding claim 1); the first-nozzle radially inner fuel supply pipe is branched from a first- nozzle fuel system; a pressure adjustment valve which is provided upstream of a branch point in the first- nozzle fuel system; a first flow rate adjustment valve which is provided to the first-nozzle radially inner fuel supply pipe; and a second flow rate adjustment valve which is provided to the first-nozzle radially outer fuel supply pipe, a pressure-adjustment-valve controller which is connected to the pressure adjustment valve and controls a valve opening degree of the pressure adjustment valve; a first-flow-rate-adjustment-valve controller which is connected to the first flow rate adjustment valve and controls a valve opening degree of the first flow rate adjustment valve; and a second-flow-rate-adjustment-valve controller which is connected to the second flow rate adjustment valve and controls a valve opening degree of the second flow rate adjustment valve, and, the pressure- adjustment-valve controller, the first-flow-rate-adjustment-valve controller, and the second-flow- rate-adjustment-valve controller control the valve opening degrees of the pressure adjustment valve, the first flow rate adjustment valve, and the second flow rate adjustment valve, respectively, so as to constantly inject the first-nozzle fuel from the first-nozzle radially inner fuel injection hole while the gas turbine is driven, and constantly inject the first-nozzle fuel further from the first-nozzle radially outer fuel injection hole while the gas turbine is driven at a rated rotation speed (regarding claim 2).

    PNG
    media_image1.png
    465
    702
    media_image1.png
    Greyscale
[AltContent: textbox (first nozzle)][AltContent: arrow][AltContent: arrow][AltContent: textbox (second nozzle)][AltContent: arrow][AltContent: arrow][AltContent: textbox (spark igniter)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
Bathina teaches a combustor 24 of a gas turbine system 10, the combustor 24 for use with a high calorie fuel and a moderate calorie fuel (fuel can be combination of high caloric fuel 52 (i.e., high energy value); par. [0027] and par. [0030], top), moderate calorie fuel 50 and low calorie fuel 56 combined to from fuel mixture 34 that is supplied to one or more fuel nozzles 32, see pars. [0023] and [0024] and claim 10); the high calorie fuel and the moderate calorie fuel being operated in the same combustor 24 (fuel mixture 34 can be the moderate calorie fuel or the high calorie fuel, each of the moderate calorie fuel 34 and the high calorie fuel 34 being operated in combustor 24, see fig. 1, via one or more fuel nozzles 32, see figs. 2 and 3); the fuel being made of the high calorie fuel or the moderate calorie fuel (e.g., a high calorie fuel can HHC 52 or HHC 52 combined with primary fuel 50; and a moderate fuel can be primary fuel 50 or primary fuel 50 with diluent 56); and further teaches wherein manifold 12 (see fig. 1 and par. [0020]) supplies fuel mixture 34 to one or more fuel nozzles 32 (see fig. 2 and pars. [0022] to [0024]); and hole diameters (see diameters of holes 86 in fig. 5) of the first-nozzle radially inner fuel injection hole and the first-nozzle radially outer fuel injection hole are configured to maintain a nozzle differential pressure (the same fuel orifices 86 are used across a range of caloric values of fuel mixture 34 formed from combining 50, 52, 56; therefore Bathina’s hole diameters are capable of maintaining the nozzle differential) wherein pressure differential is maintained because the fuel flows in the direction of arrow 34 in fig. 1; i.e., the pressure at the entrance to nozzle 32 is greater than the pressure at the exit of the nozzle 32 wherein fuel enters the combustor 24) such that the occurrence of backflow is prevented when the first nozzle fuel is made of the high calorie fuel (improved flame stability is discussed throughout Bathina including in pars. 17, 18 and 44; one of ordinary skill in the art understands that a more stable flame prevents backflow of the flame, or “flashback” into a fuel nozzle;  Bathina teaches in par. 31 to adjust flame stability flow rates and pressure drops across the fuel nozzle can be adjusted; increasing the fuel flow rate through the fuel nozzle into the combustor for example can prevent a backflow of hot gasses such as the flame or other combustion gasses from flowing through the nozzle backwards in opposition to the increased flow rate; therefore Bathina is capable of preventing backflow).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Stuttaford with the combustor for use with a high calorie fuel and a moderate calorie fuel; the high calorie fuel and the moderate calorie fuel being operated in the same combustor; the first-nozzle fuel being made of the high calorie fuel or the moderate calorie fuel; the second-nozzle fuel being made of the high calorie fuel or the moderate calorie fuel; hole diameters of the first-nozzle radially inner fuel injection hole and the first-nozzle radially outer fuel injection hole configured to maintain a nozzle differential pressure such that the occurrence of backflow is prevented when the first nozzle fuel is made of the high calorie fuel; and in a case where the first-nozzle fuel is made of the moderate calorie fuel as taught by Bathina in order to facilitate improving flame stability (Bathina par. [0017], top) and gas turbine engine efficiency; reducing combustion dynamics (Bathina par. [0018], bottom); and to accommodate potential reduced availability of primary fuel 50.
Stuttaford in view Bathina teach the current invention as claimed and discussed above.  Stuttaford does not explicitly disclose the corresponding recitations discussed above in italics (regarding claim 2) .
Finkbeiner teaches a first fuel system (19, 24, 28; Finkbeiner teaches valves 28 that supply fuel to nozzles of individual combustors 14 however one of ordinary skill understands that the valves 28 as well as valve 24 can be applied to supply fuel to the Stuttaford radially inner and radially outer fuel injection holes); a pressure adjustment valve 24 which is provided upstream of a branch point (see branch point just downstream of “26” in fig. 2) in the first fuel system; a first flow rate adjustment valve 28 which is provided to a radially inner fuel supply pipe (one of the two middle pipes supplying fuel to valves 28 in fig. 2); and a second flow rate adjustment valve 28 which is provided to a radially outer fuel supply pipe (one of the two outer pipes supplying fuel to valves 28 in fig. 2), a pressure-adjustment-valve controller 30 which is connected to the pressure adjustment valve 24 and controls a valve opening degree of the pressure adjustment valve (Finkbeiner explains that control valves operate in open, closed or in between valve position, see par. [0026], bottom); a first-flow-rate-adjustment-valve controller (controller 30 can also be used to control valves 28; par. [0018], bottom) which is connected to the first flow rate adjustment valve and controls a valve opening degree of the first flow rate adjustment valve (valves 28 regulate fuel flow through each of the respective branch lines par. [0018], middle; Finkbeiner explains that control valves operate in open, closed or in between valve position, see par. [0026], bottom); and a second-flow-rate-adjustment-valve controller (controller 30 can also be used to control valves 28; par. [0018], bottom) which is connected to the second flow rate adjustment valve and controls a valve opening degree of the second flow rate adjustment valve (valves 28 regulate fuel flow through each of the respective branch lines par. [0018], middle; Finkbeiner explains that control valves operate in open, closed or in between valve position, see par. [0026], bottom), and, the pressure- adjustment-valve controller, the first-flow-rate-adjustment-valve controller, and the second-flow- rate-adjustment-valve controller control the valve opening degrees of the pressure adjustment valve, the first flow rate adjustment valve, and the second flow rate adjustment valve, respectively, so as to inject the nozzle fuel.  Finkbeiner further teaches that controller 30 is programmable to regulate fuel flow through valves 24 and 28 (par. [0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Stuttaford in view Bathina with the first-nozzle radially inner fuel supply pipe branched from a first- nozzle fuel system; a pressure adjustment valve which is provided upstream of a branch point in the first- nozzle fuel system; a first flow rate adjustment valve which is provided to the first-nozzle radially inner fuel supply pipe; and a second flow rate adjustment valve which is provided to the first-nozzle radially outer fuel supply pipe, a pressure-adjustment-valve controller which is connected to the pressure adjustment valve and controls a valve opening degree of the pressure adjustment valve; a first-flow-rate-adjustment-valve controller which is connected to the first flow rate adjustment valve and controls a valve opening degree of the first flow rate adjustment valve; and a second-flow-rate-adjustment-valve controller which is connected to the second flow rate adjustment valve and controls a valve opening degree of the second flow rate adjustment valve, and, the pressure- adjustment-valve controller, the first-flow-rate-adjustment-valve controller, and the second-flow- rate-adjustment-valve controller control the valve opening degrees of the pressure adjustment valve, the first flow rate adjustment valve, and the second flow rate adjustment valve, respectively, and to program the controller so as to constantly inject the first-nozzle fuel from the first-nozzle radially inner fuel injection hole while the gas turbine is driven, and constantly inject the first-nozzle fuel further from the first-nozzle radially outer fuel injection hole while the gas turbine is driven at a rated rotation speed as taught by Finkbeiner in order to facilitate regulating the amount of fuel provided to the combustor of Stuttaford (Finkbeiner par. [0002], top) while eliminating or reducing undesirable pressure oscillations in the fuel flow to the Stuttaford combustor (Finkbeiner par. [0004], bottom).
Stuttaford in view Bathina and Finkbeiner teach the current invention.  Stuttaford does not explicitly disclose the remaining corresponding recitations discussed above in italics (regarding claim 2).
Nagata teaches separate fuel valve controllers are obvious variants of a single controller (Nagata par. [0130]). 
It is further noted that a simple substitution of one known element (in this case, separate valve controllers as taught by Nagata) for another (in this case, the single controller of Stuttaford in view Bathina and Finkbeiner, as taught by Finkbeiner) to obtain predictable results (in this case, controlling the first-flow-rate-adjustment-valve and second-flow-rate-adjustment-valve) was an obvious extension of prior art teachings, KSR, 550 U.S. 398 at 417, 82 USPQ2d at 1396, MPEP 2141 III B.
It is noted that Stuttaford in view Bathina, Finkbeiner and Nagata results in a fuel mixture 34 taught by Bathina comprising a moderate calorie fuel or a high calorie fuel being supplied to radially inner and radially outer fuel injection holes 47 and 49, respectively, via the structure of Finkbeiner and Nagata (in light of Bathina’s teaching that fuel mixture 34 is supplied to multiple nozzles 32).
The recitations in claims 1 and 2: “the second-nozzle fuel … combusted using, as a pilot, a flame obtained by combusting the fuel injected from the first nozzle”; “maintain a nozzle differential pressure such that the occurrence of backflow is prevented when the first nozzle fuel is made of the high calorie fuel”; “in a case where the first-nozzle fuel is made of the moderate calorie fuel, the first-nozzle fuel is constantly injected from the first-nozzle radially inner fuel injection hole while the gas turbine is driven, and the first-nozzle fuel is constantly injected from the first-nozzle radially outer fuel injection hole while the gas turbine is driven at a rated rotation speed”; “and when a load rejection instruction is given, the first-nozzle fuel is injected from the first- nozzle radially outer fuel injection hole and the first-nozzle radially inner fuel injection hole so as to increase a supply amount of the first-nozzle fuel before a supply amount of the second- nozzle fuel is decreased to a value at a rated-rotation-speed no-load” and “so as to constantly inject the first-nozzle fuel from the first-nozzle radially inner fuel injection hole while the gas turbine is driven, and constantly inject the first-nozzle fuel further from the first-nozzle radially outer fuel injection hole while the gas turbine is driven at a rated rotation speed” are statements of intended use and the structure of the device as taught by the cited prior art above can perform the function as discussed in this 35 USC 103 section above, and below. It has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114.
It has also been held that, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  The structure of the applied prior art, being similar to the structure of the present application, as claimed and disclosed, the two structures will obviously function the same under similar circumstances.
The structure of Stuttaford in view of Bathina, Finkbeiner and Nagata is capable of performing this intended use recitation “when a load rejection instruction is given, the first-nozzle fuel is injected from the first- nozzle radially outer fuel injection hole and the first-nozzle radially inner fuel injection hole so as to increase a supply amount of the first-nozzle fuel before a supply amount of the second- nozzle fuel is decreased to a value at a rated-rotation-speed no-load”
Stuttaford discloses an operator can give a load rejection instruction to operate at a lower load in col. 1, ll. 25-30.  A supply amount of first-nozzle fuel can be supplied to the first-nozzle radially outer fuel injection hole using the second flow rate adjustment valve taught by Finkbeiner in this 35 USC 103 section above.  Similarly a supply amount of first-nozzle fuel to the can be can be supplied the first-nozzle radially inner fuel injection hole using the first flow rate adjustment valve taught by Finkbeiner.  The valves disclosed by Stuttaford in col. 3, l. 65 can be used to supply an amount of the second-nozzle fuel.  The instant valves can be adjusted so as to increase a supply amount of the first-nozzle fuel before a supply amount of the second-nozzle fuel is decreased to a value at a rated-rotation-speed no-load.

Response to Arguments
As best understood applicant is arguing that because claim 1 is no longer interpreted under 35 USC 112(f) than it follows that the new matter rejection regarding the recitation “hole diameters of the first-nozzle radially inner fuel injection hole and the first-nozzle radially outer fuel injection hole are configured to maintain a nozzle differential pressure such that occurrence of backflow is prevented when the first nozzle fuel is made of the high calorie fuel” should be withdrawn.  Claim 1 of the claim set filed on 11/18/2021 was initially interpreted under 35 USC 12(f) in the office action mailed on 01/03/2022 because use of the term “configured” raises the possibility of invoking 35 USC 112(f) (MPEP 2181I.).  This office action also included a new matter rejection because the amended claim 1 used the term “configured” and there was not support for the use of the term “configured”.  The procedure discussed in par. 8 of the office action mailed on 01/03/2022 was followed and claim 1 subsequently was no longer interpreted under 35 USC 1112(f).  However the new matter rejection under 35 USC 112(a) remains.
Regarding the new matter rejection, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure (MPEP 2163 I.B.).  Applicant cited in the Remarks filed on 04/04/2022 Aspex Eyewear, Inc. v. Marchon Eyewear, Inc., 672 F.3d 1335, (Fed. Cir. 2012), in support suggesting there is implicit support in applicant disclosure for the phrase “configured to” because “configured to” is more narrow than “capable of”.  When discussing the hole diameters applicant disclosure refers to the phrase “suitable for” in par. 22 and other portions of the specification.  Aspex similarly discusses the phrase “suitable for” (at 1349):  ‘In common parlance, the phrase "adapted to" is frequently used to mean "made to," "designed to," or "configured to," but it can also be used in a broader sense to mean "capable of" or "suitable for."’  Therefore, Aspex teaches that applicant disclosure is consistent with “capable of” rather than “configured to”.  Accordingly, applicant does not have support for the instant limitation.
It is noted that applicant states on page 13 of the Remarks filed on 10/03/2022 (hereinafter referred to as “Remarks”) that ‘in an Examiner interview conducted in this application on March 29, 2022, Examiner Amar indicated that claim 1 should be further amended in order to more precisely recite Applicant's intended meaning of the phrase "maintain a nozzle differential pressure."’  It was discussed at the interview options to overcome the objection.  There was no statement that the claim must or should be amended a certain way.
Applicant argues that on page 16 of the Remarks that Bathina is not capable of preforming the intended use “hole diameters of the first-nozzle radially inner fuel injection hole and the first-nozzle radially outer fuel injection hole are configured to maintain a nozzle differential pressure such that the occurrence of backflow is prevented when the first nozzle fuel is made of the high calorie fuel” because a feature of Bathina includes maintaining “an approximately constant total heat output” (see par. 27, top).  However Bathina also states “it may be desirable to adjust the total energy output” (see par. 27, bottom).  Therefore the fuel hole diameter of the fuel injection hole taught by Bathina is capable of maintaining a nozzle differential pressure such that occurrence of backflow is prevented when the first nozzle fuel is made of the high calorie fuel. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
The problem of backflow is a concern when a fuel injection hole that supplies fuel from a fuel supply pipe to a combustor is no longer supplying fuel. In this scenario combustion gasses and portions of the combustion flame can travel upstream through the instant fuel injection hole away from the combustor and into the fuel supply pipe and can damage the fuel supply pipe.  Bathina fuel injection holes can operate with both a moderate calorie fuel and a high calorie fuel across different load ranges (see par. 28).  If an occurrence of backflow were not prevented than Bathina would not be capable of operating with both the moderate calorie fuel and the high calorie fuel.  
Applicant argues that recitations from claims 1 and 2 discussed in par. 23 of the office action mailed on 07/18/2022 were not given patentable weight.   In response see table below:
Recitations from claims 1 and 2:
Location where recitations from claims 1 and 2 were given patentable weight in the office action mailed on 07/18/2022:
"the second-nozzle fuel ... combusted using, as a pilot, a flame obtained by combusting the fuel injected from the first nozzle";
see page 5, top
"in a case where the first-nozzle fuel is made of the moderate calorie fuel, the first-nozzle fuel is constantly injected from the first-nozzle radially inner fuel injection hole while the gas turbine is driven, and the first-nozzle fuel is constantly injected from the first-nozzle radially outer fuel injection hole while the gas turbine is driven at a rated rotation speed"
see page 5, bottom and page 6, top
"so as to constantly inject the first-nozzle fuel from the first-nozzle radially inner fuel injection hole while the gas turbine is driven, and constantly inject the first-nozzle fuel further from the first-nozzle radially outer fuel injection hole while the gas turbine is driven at a rated rotation speed"
see page 6, top


Applicant argues that the recitation "maintain a nozzle differential pressure such that the occurrence of backflow is prevented when the first nozzle fuel is made of the high calorie fuel" is not intended use.  This claim 1 recitation is interpreted as intended use in light of the rejections under 35 USC 112(a) and 1112(b) in this office action.
As best understood applicant argues that intended use recitations are not limiting the claims.  In response, as pointed out above, if the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant argues that the cited prior art against claims 1 and 2 in the office action mailed on 07/18/2022 Stuttaford does not does not disclose the recitation “when a load rejection instruction is given, the first-nozzle fuel is injected from the first- nozzle radially outer fuel injection hole and the first-nozzle radially inner fuel injection hole so as to increase a supply amount of the first-nozzle fuel before a supply amount of the second- nozzle fuel is decreased to a value at a rated-rotation-speed no-load”.  The structure of Stuttaford in view of Bathina, Finkbeiner and Nagata is capable of performing this intended use recitation.  Stuttaford discloses an operator can give a load rejection instruction to operate at a lower load in col. 1, ll. 25-30.  A supply amount of first-nozzle fuel can be supplied to the first-nozzle radially outer fuel injection hole using the second flow rate adjustment valve taught by Finkbeiner in the 35 USC 103 section above.  Similarly a supply amount of first-nozzle fuel can be supplied to the first-nozzle radially inner fuel injection hole using the first flow rate adjustment valve taught by Finkbeiner.  The valves disclosed by Stuttaford in col. 3, l. 65 can be used to supply an amount of the second-nozzle fuel.  The instant valves can be adjusted so as to increase a supply amount of the first-nozzle fuel before a supply amount of the second-nozzle fuel is decreased to a value at a rated-rotation-speed no-load.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.A/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741